GRAVES, Presiding Judge.
The conviction is for a violation of the liquor law in Hockley County; the penalty assessed is a fine of $225.
The statement of facts accompanying the record appears never to have been filed in the trial court. Therefore, the same cannot be considered by us.
The three bills of exception found in the transcript complain of the introduction of certain evidence upon the trial. However, in the absence of a statement of facts which can be considered, we are unable to appraise the bills of exception.
Perceiving no error in the record, the judgment of the trial court is affirmed.